DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 6, 2020, April 6, 2021 and November 12, 2021 have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figs. 1-7 which are directed to claims 1-3, 5, 7, 8, 12-15, 17, 19 and 20) in the reply filed on April 22, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan, US 2019/0250667 A1.
Regarding claim 1, Fan discloses a functional assembly (See figs. 1-3), comprising:
a functional module (See 70 in figs. 1-3), including a first shaft (72);
a motor (752), including a second shaft (Note in reference to an exploded view of the assembly in fig. 3 below, a shaft included at the driving member 252 and having a driving gear 754), and configured to drive the second shaft to rotate (¶ 0031); and
a linking mechanism (gears 756 and 754), connected with the first shaft and the second shaft such that the first shaft and the second shaft are linking-up with each other by the linking mechanism (¶ 0030-0032).

    PNG
    media_image1.png
    501
    1183
    media_image1.png
    Greyscale


Regarding claim 2, Fan discloses that the functional module comprising an image capture device (410; ¶ 0022).
Regarding claim 3, Fan discloses that when the motor (752) rotates the second shaft, the second shaft rotates along the second axis (Note as shown below that the shaft directly connected to the motor rotates along a second axis), and when the second shaft is rotated, the linking mechanism drives the first shaft to rotate along the first axis (Note that when the motor drives the shaft and gear 754, the gear rotates the gear 756 which in turn, drives the first shaft 72 to rotate along the first axis (¶ 0031-0032, 0036-0037)).

    PNG
    media_image2.png
    442
    468
    media_image2.png
    Greyscale

Regarding claim 5, Fan discloses that the first axis is parallel to the second axis, and the first axis and the second axis are separated by a distance (Note that the first axis is parallel to the second axis and separated by a distance as shown in fig. 3.  See also exploded view below).

    PNG
    media_image2.png
    442
    468
    media_image2.png
    Greyscale

Regarding claim 7, Fan discloses that the linking mechanism further comprising:
a first gear (756), located on the first shaft (72) (See fig. 3); and
a second gear (754), located on the second shaft (See exploded view below), and the first gear is engaged with the second gear (See fig. 3; ¶ 0031, 0036 and 0037).

    PNG
    media_image1.png
    501
    1183
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jia, US 2020/0322515 A1 in view of Fan, US 2019/0250667 A1.
Regarding claim 12, Jia discloses an electronic device (Figs. 1-5), comprising:
a display module (510), located on a first side of the electronic device (¶ 0034); and
a functional assembly (100), located on a second side of the electronic device opposite to the first side (See figs. 6 and 7), wherein the functional assembly comprises:
a functional module (22 in fig. 6; ¶ 0032), including a first shaft (20 or 21);
a motor (231 in fig. 2; and
a linking mechanism (transmission member 232), connecting the motor with the connecting the first shaft such that the first shaft and the motor are linking-up with each other by the linking mechanism (See ¶ 0061).
Jia fails to teach that the motor includes a second shaft, and configured to drive the second shaft to rotate and that the linking mechanism connects the first shaft and the second shaft such that the first shaft and the second shaft are linking-up with each other by the linking mechanism.
However, Fan discloses a functional assembly (See figs. 1-3), comprising:
a functional module (See 70 in figs. 1-3), including a first shaft (72);
a motor (752), including a second shaft (Note in reference to an exploded view of the assembly in fig. 3 below, a shaft included at the driving member 252 and having a driving gear 754), and configured to drive the second shaft to rotate (¶ 0031); and
a linking mechanism (gears 756 and 754), connected with the first shaft and the second shaft such that the first shaft and the second shaft are linking-up with each other by the linking mechanism (¶ 0030-0032).

    PNG
    media_image1.png
    501
    1183
    media_image1.png
    Greyscale

Thus, after considering the teaching of Fan, int would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the motor including a second shaft, and configured to drive the second shaft to rotate and have linking mechanism connecting the first shaft and the second shaft such that the first shaft and the second shaft are linking-up with each other by the linking mechanism.  The motivation to do wo would have been to provide an alternative to the mechanism driving the position of the camera while reducing increasing the screen ratio of the mobile phone as suggested in Fan (¶ 0003).

Regarding claim 13, the combined teaching of Jia in view of Fan discloses that the functional module comprising an image capture device (See Jia, 10; See Fan, 410; ¶ 0022).

Regarding claim 14, the combined teaching of Jia in view of Fan discloses that when the motor (Fan, 752) rotates the second shaft, the second shaft rotates along the second axis (Note in Fan as shown below that the shaft directly connected to the motor rotates along a second axis), and when the second shaft is rotated, the linking mechanism drives the first shaft to rotate along the first axis (Note in Fan that when the motor drives the shaft and gear 754, the gear rotates the gear 756 which in turn, drives the first shaft 72 to rotate along the first axis (¶ 0031-0032, 0036-0037)).  Grounds for rejecting claim 12 apply here.

    PNG
    media_image2.png
    442
    468
    media_image2.png
    Greyscale

Regarding claim 15, the combined teaching of Jia in view of Fan discloses that the motor drives the functional module to rotate along the first axis by the linking mechanism, to control the functional module to face to the first side or the second side (Note in Fan that the motor drives the functional module (70) to rotate along the first axis (74) by the linking mechanism (gears 756 and 754), to control the functional module (70) to face to the first side or the second side (See figs. 6-9; ¶ 0026)). Grounds for rejecting claim 12 apply here.

Regarding claim 17, the combined teaching of Jia in view of Fan discloses that the first axis is parallel to the second axis, and the first axis and the second axis are separated by a distance (Note in Fan, that the first axis is parallel to the second axis and separated by a distance as shown in fig. 3.  See also exploded view below).  Grounds for rejecting claim 12 apply here.

    PNG
    media_image2.png
    442
    468
    media_image2.png
    Greyscale

Regarding claim 19, the combined teaching of Jia in view of Fan discloses that the linking mechanism further comprising:
a first gear (See Fan, 756), located on the first shaft (See Fan, 72) (See Fan, fig. 3); and
a second gear (See Fan, 754), located on the second shaft (See exploded view of fig. 3 in Fan below), and the first gear is engaged with the second gear (See Fan, fig. 3; ¶ 0031, 0036 and 0037).  Grounds for rejecting claim 12 apply here.


    PNG
    media_image1.png
    501
    1183
    media_image1.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fan, US 2019/0250667 A1 in view of Kao, US 2013/0046537 A1.
Regarding claim 8, although Fan does not teach that the radius of the first gear is less than the radius of the second gear, Kao discloses a mechanism to rotate a camera (14 in fig. 2) in an electronic device (Fig. 1), wherein the camera has a first shaft (124; ¶ 0024) and a first gear (1220; ¶ 0025) which is rotated by a second gear (182) which is connected to a second shaft (184) in a manner that the two gears connect the two shafts and an operation part (180) used to rotate the camera (¶ 0025), wherein the radius of the first gear is less than the radius of the second gear (Note in fig. 2 that the gear 1220 is smaller than the gear 182).  Thus, after considering the teaching of Kao, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the radius of the first gear less than the radius of the second gear as an alternative to that in Fan while producing similar results as if would also allow rotation of the functional module.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jia, US 2020/0322515 A1 in view of Fan, US 2019/0250667 A1 and further in view of Kao, US 2013/0046537 A1.
Regarding claim 20, although the combined teaching of Jia in view of Fan does not teach that the radius of the first gear is less than the radius of the second gear, Kao discloses a mechanism to rotate a camera (14 in fig. 2) in an electronic device (Fig. 1), wherein the camera has a first shaft (124; ¶ 0024) and a first gear (1220; ¶ 0025) which is rotated by a second gear (182) which is connected to a second shaft (184) in a manner that the two gears connect the two shafts and an operation part (180) used to rotate the camera (¶ 0025), wherein the radius of the first gear is less than the radius of the second gear (Note in fig. 2 that the gear 1220 is smaller than the gear 182).  Thus, after considering the teaching of Kao, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the radius of the first gear less than the radius of the second gear as an alternative to that in Jia and Fan while producing similar results as if would also allow rotation of the functional module.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
June 4, 2022